THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                 September 10, 2020



In the Court of Appeals of Georgia
 A20A0963. WESTBROOK v. EIDYS.

      HODGES, Judge.

      Veronica M. Westbrook and David H. Eidys, Jr. are the biological parents of

a minor child. Westbrook appeals from the trial court’s order permitting Eidys to

legitimate and obtain joint custody of the child along with visitation. Specifically,

Westbrook contends that the trial court (1) abused its discretion in permitting

legitimation because Eidys abandoned his parental rights; (2) failed to make the

threshold determination as to whether Eidys abandoned his parental rights; and (3)

failed to determine whether legitimation and joint custody were in the best interest

of the child. The record demonstrates that the trial court did not determine whether

legitimation and joint custody were in the best interest of the child and, thus, we
vacate the trial court’s order and remand the case with direction for the trial court to

conduct such an analysis.

      An appellate court reviews a trial court’s decision on a legitimation
      petition for abuse of discretion only. Moreover, factual findings made
      after a hearing shall not be set aside unless clearly erroneous, and due
      regard shall be given to the opportunity of the trial court to judge the
      credibility of the witnesses. The appellate courts will not disturb fact
      findings of a trial court if there is any evidence to sustain them.


(Citation and punctuation omitted.) Mathenia v. Brumbelow, ____ Ga. ___ (1) (843

SE2d 582, 584) (2020). Moreover, we “limit our discussion below to the facts as

found by the superior court and supported by the evidence, viewed in the light most

favorable to the superior court’s ruling.” Id. at 585 (1). We may, however, “properly

take notice of the undisputed facts” so long as we do not “make alternative findings

of fact that are contrary to those explicitly or implicitly made by the trial court where

other evidence exists that supports the trial court’s findings.” Id. at n. 3.

      Viewed in the light most favorable to the superior court’s ruling and factual

findings, the evidence presented at the hearing on Eidys’ legitimation petition showed

that he and Westbrook were engaged and living together in California when their

child was born in June 2008. Eidys was present at the child’s birth and signed the


                                           2
birth certificate. The couple broke up shortly thereafter, and Eidys exercised some

visitation with the child before moving across the country to St. Petersburg, Florida

after he lost his job. In April 2009, he saw the child for two weeks, and in January

2010, he saw the child for three weeks. In August 2010, Eidys was ordered to pay

monthly child support to Westbrook, and he was current on his payments at the time

of the hearing.

      Eidys did not always know where Westbrook and the child were living.

Westbrook provided Eidys’ mother with her address, but Westbrook did not provide

it to Eidys and she forbade his mother from sharing the address with him. Eidys

reached out to Westbrook via text to attempt to schedule more visitation, but they

would fight about whether Westbrook would supervise the visitation, and ultimately

no additional visitation happened for five years. From 2012 to 2014, Westbrook and

the child lived in Tijuana, Mexico. Eidys testified that he had great difficulty working

with Westbrook to secure visitation with the child. In January 2015, Westbrook and

her husband moved to Georgia. Eidys had supervised visitation with the child over

Memorial Day weekend in May 2015 and again in September 2015.

      The next time Eidys saw the child was when he learned of Westbrook’s address

and showed up unannounced at her house in January 2019. Eidys and the child had

                                           3
a brief visitation in a parking lot. Eidys subsequently filed his legitimation petition

in March 2019. Westbrook and the child have since moved to Washington State with

the child’s stepfather.

      Following an evidentiary hearing, the trial court granted the legitimation

petition, awarded joint custody to Westbrook and Eidys with primary physical

custody with Westbrook, and visitation with Eidys. The written order entered by the

trial court did not contain any factual findings, but the trial court issued the following

oral ruling at the close of the hearing:

      You know, Mr. Eidys was present when the child was born. There was
      a relationship during pregnancy and the relationship didn’t last long
      after birth. Mr. Eidys, you know, when a Child Support Order was put
      in place he has - he is current on all child support obligations that have
      been in place for nine years. I find that the biological mother and the
      step-father have placed obstacles in the way of Mr. Eidys remaining in
      contact by moving to Mexico and not providing accurate mailing
      addresses or phone numbers, and I can’t - it would be easier if Mr. Eidys
      had taken Mrs. Westbrook back to court sooner, but that doesn’t change
      the fact that I find that the mother and step-father obstructed the father’s
      access to the child and set burdens on his contact and visitation that
      created alienation issues. So I’m going to grant the legitimation.


Westbrook timely appealed from the trial court’s order.


                                            4
      1. Westbrook contends that the trial court abused its discretion in permitting

Eidys’ legitimation of the child because he had abandoned his opportunity to develop

a relationship with her. Because there is some evidence to support the trial court’s

factual findings, we must disagree.

      Georgia law is clear that

      a biological father is afforded an opportunity to develop a relationship
      with his offspring. If the father grasps that opportunity and accepts some
      measure of responsibility for the child’s future, he may enjoy the
      blessings of the parent-child relationship and make uniquely valuable
      contributions to the child’s development. Unwed fathers gain from their
      biological connection with a child an opportunity interest to develop a
      relationship with their children which is constitutionally protected. In
      ruling on a petition to legitimate a child, the trial court must first
      determine whether the biological father has abandoned his opportunity
      interest to develop a relationship with the child.


(Citations omitted.) Durden v. Anderson, 338 Ga. App. 565, 565-566 (1) (790 SE2d

818) (2016). “Factors which may support a finding of abandonment include, without

limitation, a biological father’s inaction during pregnancy and at birth, a delay in

filing a legitimation petition, and a lack of contact with the child.” (Citation omitted.)

Neill v. Brannon, 320 Ga. App. 820, 821 (1) (738 SE2d 724) (2013).



                                            5
      Here, the trial court found that Eidys was current on all of the child support that

he had been ordered to pay and that barriers put in place by Westbrook and her

husband were the cause of Eidys’ difficulty visiting and staying in contact with the

child. Specifically, the trial court highlighted Westbrook’s failure to keep Eidys

informed of her address and phone number and her prior international move. There

was some evidence to support this finding, and thus we cannot say that the trial court

abused its discretion in determining that Eidys did not abandon his opportunity to

form a relationship with the child. See Mathenia, 843 SE2d at 584 (1); see also Binns

v. Fairnot, 292 Ga. App. 336, 338 (665 SE2d 36) (2008), disapproved of on other

grounds by Mathenia, 843 SE2d at 590 (3), n. 14 (“In particular, [the biological

father’s] constant payment of financial support coupled with his avowed interest in

establishing and maintaining a relationship with the child mitigate against a finding

of abandonment, and the trial court abused its discretion in holding otherwise.”).1


      1
         Neill, 320 Ga. App. at 820, does not dictate a different result. In that case,
after learning that he was the biological father of the child and while incarcerated on
drug offenses or in rehabilitation, Brannon made no attempt to contact the child or
send the child any cards or gifts despite knowing her address. Id. at 823-824 (1).
Here, however, Eidys was present at the child’s birth, signed the birth certificate, had
some contact with the child. Moreover, even though Eidys sent the child no cards or
gifts, the trial court found that Eidys did not know the child’s address due to
Westbrook withholding the information from him.

                                           6
      2. Westbrook contends that the trial court erred in failing to include in its

written order a finding that Eidys did not abandon his opportunity interest in the

child. We find that Westbrook waived any error.

      Westbrook is correct that she requested that the trial court include findings of

fact and conclusion of law in its order. Although it is clear from the transcript that the

trial court considered this issue of abandonment, the final order drafted by counsel

for Eidys did not contain any findings of fact or conclusions of law. Westbrook,

however, waived any complaint she may have had because she agreed to the form of

the order as drafted.

      In the case before us, instead of urging the court to enter findings and
      conclusions, the order was “approved by” appellant’s counsel. Where a
      final order is “approved by” counsel for both parties in writing as was
      done here, this is more than a mere signature. It is not approval of the
      substance (result) of the order (if it were, the right of appeal would be
      waived), but a showing that counsel has seen the proposed order and
      agrees that it contains what the court orally directed be included in it.
      Counsel’s “approval” thus is an indication of approval of the content or
      form of the order rather than its substance. If findings and conclusions
      are to be insisted upon, the time to do it is when the proposed order is
      presented to counsel for “approval.” After approving the form of the
      order, a party cannot complain of the court’s failure to include findings
      of fact and conclusions of law.


                                            7
Rude v. Rude, 241 Ga. 454, 455 (1) (246 SE2d 311) (1978).

      3. Lastly, Westbrook contends that the trial court failed to determine whether

legitimating the child and granting joint custody to Eidys was in the child’s best

interest. We agree.

      As of 2016, Georgia law provides that

      [u]pon the presentation and filing of a legitimation petition, and after a
      hearing for which notice was provided to all interested parties, the court
      may issue an order declaring the biological father’s relationship with the
      child to be legitimate, provided that such order is in the best interests of
      the child.


(Emphasis supplied.) OCGA § 19-7-22 (d) (1).2 Further,

      [t]he [trial] judge hearing the issue of custody shall make a
      determination of custody of a child and such matter shall not be decided
      by a jury. The judge may take into consideration all the circumstances
      of the case, including the improvement of the health of the party seeking
      a change in custody provisions, in determining to whom custody of the
      child should be awarded. The duty of the judge in all such cases shall be
      to exercise discretion to look to and determine solely what is for the best




      2
         The constitutionality of this law has been called into question; however,
neither party challenged the constitutionality of the law in the trial court or on appeal.
See Mathenia, 843 SE2d at 591 (4).

                                            8
      interest of the child and what will best promote the child’s welfare and
      happiness and to make his or her award accordingly.


(Emphasis supplied.) OCGA § 19-9-3 (a) (2).

      As discussed above in Division 2, Westbrook waived any argument concerning

the form of the order entered by the trial court. It is apparent, however, from the trial

court’s oral pronouncement that it did not analyze whether it would be in the best

interest of the child to be legitimated or whether it was in her best interest for Eidys

to be awarded joint custody. Instead, upon finding that Eidys did not abandon his

opportunity interest in having a relationship with the child, the trial court immediately

announced that Eidys would have joint custody of the child and established a

visitation schedule as well as other rules for the parties to follow. We must, therefore,

vacate the trial court’s judgment and remand the case with direction for the trial court

to consider whether legitimation and joint custody are in the best interest of the child.

See Davis v. LaBrec, 274 Ga. 5, 7 (549 SE2d 76) (2001) (affirming this Court’s

reversal and remand to the trial court to consider whether it was in the best interests

of the child to grant the biological father’s petition to legitimate a child which would

require de-legitimizing the relationship between the child and the legal father); see

also Longino v. Longino, 352 Ga. App. 263, 266 (834 SE2d 355) (2019) (remanding

                                           9
case to trial court to analyze whether there was a material change in circumstance to

justify a custody modification that was impermissibly based solely on an analysis of

the best interest of the child).

       Judgment vacated and case remanded with direction. McFadden, C. J., and

Doyle, P. J., concur.




                                         10